DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a generative neural network module configured to perform” in claim 11; 
“a training neural network module configured to train” in claim 14; 
“a discriminative neural network module configured to output, a first loss calculation unit configured to calculate, an analysis network configured to output, a first loss calculator configured to calculate, an optimizer configured to optimize” in claim 15; 
and “a second loss calculation unit configured to train, a second loss calculator configured to calculate, and an optimizer configured to optimize” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite the limitation “the noise image serves as the first training noise image”  There is insufficient antecedent basis for this limitation in these claims. For purposes of prior art rejection “the noise image” will be substituted with “a noise image.”


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinnamon et al. (US Pub. No. 2019/0057520 A1).
Regarding claim 1, Cinnamon discloses, an image processing method, comprising: obtaining an input image; performing image conversion processing on the input image by using a generative neural network; (See Cinnamon ¶82, “Generator 402 comprises a network that attempts to generate images that the discriminator believes are real.  At a high level, generator 402 inputs an image, and attempts to generate a simulated output image that resembles a given class of output.”)
and outputting an output image that has been subjected to image conversion processing, (See Cinnamon ¶84, “Generator 402 takes in an input image and adds in some random noise, and generates a fake simulated output image.”)
wherein the generative neural network is obtained by training based on a content loss function.  (See Cinnamon ¶84, “In addition, an L1 loss (least absolute deviations) may be added to the generator to ensure that L1 distance of the generator's synthesized output to the ground truth output is minimized.” 
Further see Cinnamon ¶90, “As the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and discriminator get progressively better.”)

Regarding claim 3, Cinnamon discloses, the image processing method according to claim 1, wherein the generative neural network includes one or more downsampling modules, one or more residual modules and one or more upsampling modules.  (See Cinnamon Fig. 5 which shows the pooling or downsampling layers, upsample layers, and first and last convolution or residual layers.)

Regarding claim 11, Cinnamon discloses, an image processing apparatus, comprising: a generative neural network module configured to perform image conversion processing on an input image, so as to output an output image that has been subjected to image conversion processing, wherein the generative neural network module is obtained by training based on a content loss function.  (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 19, Cinnamon discloses, an image processing device, comprising: one or more processors; and one or more memories, wherein the memories store computer-readable codes, the image processing method according to claim 1 is implemented when the computer-readable codes are executed by the one or more processors.  (See Cinnamon ¶118, “In some cases, each block may represent a module or portion of program code that includes instructions that are executable by a processor to implement specific logical functions or steps in a process.  The program code may be stored on any type of computer-readable medium, such as non-transitory computer-readable media.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cinnamon et al. (US Pub. No. 2019/0057520 A1) in view of Kaufhold et al. (US Pub. No. 2019/0080205 A1). 
Regarding claim 2, Cinnamon discloses, the image processing method according to claim 1, wherein the input image has N channels, N being a positive integer greater than or equal to 1; (See Cinnamon ¶77, “In an implementation, before inputting the edgemapped image into the selected neural network, simulation unit 106 may resize (e.g. downsample) the inputted edgemapped image to dimensions 256.times.256.times.1, where 256.times.256 are the length and width respectively, and where "1" is the number of color channels.”)
input of the generative neural network includes a noise 
Cinnamon ¶84 discloses inputting Gaussian noise to the generator, but he fails to disclose that the Gaussian noise can be a noisy image.
However Kaufhold discloses, input of the generative neural network includes a noise image channel (See Kaufhold Fig. 7 where Gaussian noise that is represented as an image is input the a Generative Network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Gaussian noise represented as a noisy image to a GAN as suggested by Kaufhold to Cinnamon’s Gaussian noise using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately combine the noise with the input image.

Regarding claim 12, Cinnamon and Kaufhold disclose, he image processing apparatus according to claim 11, wherein the input image has N channels, N being a positive integer greater than or equal to 1; input of the generative neural network includes a noise image channel and N channels of the input image; output of the generative neural network is an output image including N channels.  (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cinnamon et al. (US Pub. No. 2019/0057520 A1) in view of Sunkavalli et al. (US Pub. No. 2018/0260975 A1).
Regarding claim 4, Cinnamon discloses, the image processing method according to claim 3, wherein the downsampling module includes a convolution layer, (See Cinnamon Fig. 5 layers 502B - 502N which have convolution + pooling layers.)
the residual module includes a convolution layer (See Cinnamon Fig. 5 layers 502 A and 504 A.)
the upsampling module includes an upsampling layer, (See Cinnamon Fig. 5 layers 504 N – 504B which have upsample layers.)
wherein the number of the upsampling module is equal to the number of the downsampling module.  (See Cinnamon Fig. 5 where there are N-1 pooling layers and N-1 upsample layers.)
Cinnamon discloses the above limitations but fails to include a normalization layer after the pooling, residual, and upsampling layers.
However Sunkavalli discloses, a downsampling layer and an instance normalizing layer that are connected in sequence; and an instance normalizing layer that are connected in sequence; an instance normalizing layer and a convolution layer that are connected in sequence, (See Sunkavalli ¶93, “Further, in some aspects, batch normalization is performed after each layer except for the output layers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the normalizing layer after each layer as suggested by Sunkavalli to Cinnamon’s generator neural network architecture using known engineering techniques, with a reasonable expectation of success. The motivation for doing so since it reduces gradients on the scale of the parameters or of their initial values which result in higher learning rates without the risk of divergence.

Regarding claim 13, Cinnamon and Sunkavalli disclose, the image processing apparatus according to claim 11, wherein the generative neural network includes one or more downsampling modules, one or more residual modules and one or more upsampling modules, wherein the downsampling module includes a convolution layer, a downsampling layer and an instance normalizing layer that are connected in sequence; the residual module includes a convolution layer and an instance normalizing layer that are connected in sequence; the upsampling module includes an upsampling layer, an instance normalizing layer and a convolution layer that are connected in sequence, wherein the number of the upsampling module is equal to the number of the downsampling module.  (See the rejection of claim 4 as it is equally applicable for claim 13 as well.)


Allowable Subject Matter
Claims 5-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 112(b) rejection is overcome.
Regarding claim 5, he image processing method according to claim 1, wherein the input image serves as a first training image, the noise image serves as a first training noise image, and the output image serves as a first output image, 
the image processing method further comprises: 
obtaining a second training noise image; generating, by using the generative neural network, 
a second output image according to the first training image and the second training noise image; 
and training the generative neural network based on the first training image, the first output image and the second output image. (The discloses prior art of record fails to disclose the limitations of this claim.)

	Regarding claim 14, this claim is objected to since it contains limitations similar to objected to claim 5.

Regarding claims 6-10 and 15-18 these claims are objected to since they contain limitations that depend from objected to claims 5 and 14 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662